Citation Nr: 1638096	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from August 1962 to December 1965, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include residuals of prostate cancer, bilateral hearing loss, tinnitus, type 2 diabetes mellitus, peripheral neuropathy of the right and left lower extremity (secondary to service-connected diabetes), scar of the left eyebrow, and erectile dysfunction (secondary to service-connected residuals of prostate cancer), for a combined schedular rating of 70 percent effective from February 24, 2012, and 80 percent effective from March 13, 2012.  Therefore, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  

The Veteran has indicated that he was last gainfully employed in 2007, and that his most recent employment included working in sales and at career center placement.  See March 2012 VA Form 21-8940.  The evidence also shows that he has been employed as an unemployment consultant.  See September 1989 VA audiological examination report.  His educational background includes 4 years of college education.  See March 2012 VA Form 21-8940.  

After a review of the evidence of record, the Board finds that additional development is necessary in this case.  Specifically, it is unclear what the Veteran's post-service employment history consisted of, and what duties were associated with such employment.  The evidence includes his employment history in 1989, and from 2004 through 2007.  There is a significant period of time that is unaccounted for, which can only be provided by the Veteran.  It is also requested that in providing his employment history that the Veteran indicate the duties involved with his post-service employment so that the Board can make an informed decision in his claim.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  In this regard, the Board notes that in October 2014 and October 2015, the RO requested that the Veteran complete and return an enclosed VA 21-4142 for M. Schoenwalder, DO, and any other health care providers, in support of his claim; there has been no response by the Veteran.  Inasmuch as M. Schoenwalder, DO, has submitted supporting medical opinions in March and May 2013, such records are critical in the Veteran's claim, and should be requested again.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since October 2013.  

2. Ask the Veteran to identify any relevant private treatment records he wants VA to consider in connection with his claim.  After securing any necessary releases, to specifically include for M. Schoenwalder, DO, such records should be associated with the claims file.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected disabilities.  

The Veteran should also be asked to provide a complete list of his post-service employment history, as well as the duties associated with each post-service occupation.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. Then readjudicate the matter.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




